DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-32 and pending and being examined.

Response to Amendment
The previous rejection of Claims 16-23, and 26-32, under 35 U.S.C. 103 as being unpatentable over US 2012/0327364 A1 to Valeri (hereinafter Valeri’1) and in further view of WO2016/178052 A1 in which citations are directed to the US publication, US 2018/0113239 A1 to Valeri. (hereinafter Valeri’2) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 24 and 25 under 35 U.S.C. 103 as being unpatentable over Jang in further view of Valeri’2, as applied to claim 16 above, and further in view of WO 2017/077359 A1 in which citations are directed to the US publication, US 2018/0321510 A1 to Vetro (hereinafter Vetro) is/are withdrawn in light of the Applicant’s arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18, and 22, contains the trademark/trade name “Erisys GE-60.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “sorbitol polyglycidyl ether” but does not identify the actual formula and, accordingly, the identification/description is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 26 recites the hydroxylated epoxy monomers b) are in the amount of “5-30% by weight” which broadens the “10-25% by weight” cited in claim 1 and thus, fails to further limit.
Claim 27 recites the hydroxylated epoxy monomers b) are in the amount of “10-25% by weight” which is the same as the “10-25% by weight” cited in claim 1 and thus, fails to further limit.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claims 16-22, 26-30, 31, and 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0092964 A1 to Jang (hereinafter Jang) and in further view of WO2016/178052 A1 in which citations are directed to the US publication, US 2018/0113239 A1 to Valeri. (hereinafter Valeri’2).

Regarding claims 16-22, 26-30, and 32, Jang teaches a UV curable coating composition comprising 20-45 wt% of at least one polyfunctional epoxy oligomer, 5-25 wt% of at least one epoxy compound, 10-50 wt% of at least one non-hydrolyzed epoxy silane, 1-30 wt% of at least one acrylic compound, 0.1-15 wt% of at least two photoinitiators, and 0.01-5 wt% of at least one surfactant (See abstract and para 18). The polyfunctional epoxy oligomer is specifically  Oligomer A, which is obtained from reacting sorbitol and epichlorohydrin (See Examples and para 38-39), and the above obtained epoxy oligomer contains at least two epoxy groups and at least one hydroxy group (para 26). The epoxy compound is specifically triglycidyl ether of trimethylolpropane, (See examples, Table 1, para 43), the epoxy silane is specifically 3-glycidoxy-propyl-trimethoxysilane, (See Examples, Table 1, para 43), and the photoinitiator is a cationic photoinitiator (para 33). The above 20-45 wt% of Oligomer A overlaps and meets the claim amount of hydroxylated epoxy monomer (b) and the sorbitol polyglycidyl ether cited in claims 16, 18, 26, and 27, the above 5-25 wt% of triglycidyl ether of trimethylolpropane overlaps and meets the claimed amount of epoxy monomer (a) cited in claims 16, and 17, and the total of 20-45wt% + 5-25wt% correlates to 25-70 wt% of total epoxy monomers and overlaps and meets claim 19. The above  3-glycidoxy-propyl-trimethoxysilane also meets the claimed epoxy silane cited in claims 20-21. 
Jang also teaches the above composition is coated on a polycarbonate substrate by using a spin coater and photocured with UV light at 60 deg C (para 44-46, note (i), Table 2), to form a polycarbonate lens (claim 15), which meets claims 28-30, and 32.
Jang does not explicitly teach the UV absorber.
However, Valeri’2 teaches a coating composition for ophthalmic lens substrates comprising at least one epoxy alkoxysilane, at least one polyfunctional epoxy compound, and at least one UV absorber, (para 12), which is in the same field of use of coating compositions for optical lenses as cited above in Jang. Valeri’2 also teaches the UV absorbers used are specifically Tinuvin 1130, i.e. benzotriazole-2-yl)-4-hydroxy-5-tert-butylphenyl]0propionic acid poly(ethylene glycol)-ester (See examples, para 50 and 24), which meets the claimed hydroxyphenyl benzotriazole cited in claim 16. Valeri’2 further teaches that the UV absorber gives the coating improved adhesion to the substrate before and after ageing. (para 35, 52 and 54).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to include the UV absorber Tinuvin 1130 or Valeri’2 in the coating composition of Jang because Valeri’2 teaches the same field of use of coating compositions for optical lenses as cited above in Jang and Valeri’2 further teaches that the UV absorber gives the coating improved adhesion to the substrate before and after ageing. (para 35, 52 and 54).

Regarding claim 31, the combination of Jang and Valeri’2 teaches claim 16. 
Jang is silent regarding the adhesion properties after sun exposure.
However, the combination of Jang and Valeri’2 teaches a substantially identical composition to the claimed invention such as overlapping amounts of sorbitol polyglycidyl ether, and overlapping amounts of trimethylolpropane triglycidyl ether, and the same epoxysilane cited in claim 21, while Valeri’2 teaches the addition of the same Tinuvin 1130 UV absorber used by the Applicant in their examples, and the Applicant states in their specification that the addition of the sorbitol polyglycidyl ether and Tinuvin 1130 improves adhesion (See Table 7 and Examples D1-D5), which is further evident by the teachings of Valeri’2, which teaches that the UV absorber gives improved adhesion to the substrate before and after ageing. (para 52 and 54).
Thus, one skilled in the art would have a reasonable expectation for the composition of the combination of Jang and Valeri’2 to have the claimed properties of the claimed invention because the combination of Jang and Valeri’2 teaches a substantially identical composition to the claimed invention such as overlapping amounts of sorbitol polyglycidyl ether, overlapping amounts of the same trimethylolpropane triglycidyl ether, and the same epoxysilane cited in claim 21, while Valeri’2 teaches the addition of the same Tinuvin 1130 UV absorber used by the Applicant in their examples, and the Applicant states in their specification that the addition of the sorbitol polyglycidyl ether and Tinuvin 1130 improves adhesion (See Table 7 and Examples D1-D5), which is further evident by the teachings of Valeri’2, which teaches that the UV absorber gives improved adhesion to the substrate before and after ageing. (para 52 and 54).See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in further view of Valeri’2, as applied to claim 16 above, and further in view of WO 2017/077359 A1 in which citations are directed to the US publication, US 2018/0321510 A1 to Vetro (hereinafter Vetro).

Regarding claims 24 and 25, the combination of Jang and Valeri’2 teaches claim 16. 
Jang does not explicitly teach the absorbing dye.
However, Vetro teaches an optical article comprising an absorbing dye that partially blocks transmission wavelength of 400-500 nm (See abstract). Vetro further teaches the absorbing dye can be included into the coating of the lens (para 22). Vetro is analogous art because it is in the same field of use of optical lens and coatings as cited above in Jang. Vetro also teaches the inclusion of the absorbing dye provides protection against phototoxic blue light to provide retinal cell protection. (See abstract, para 10, 85, and 87-88).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to include the absorbing dye of Vetro in the coating composition of Jang because Vetro teaches the same field of use of optical lens and coatings as cited above in Jang and Vetro also teaches the inclusion of the absorbing dye provides protection against phototoxic blue light to provide retinal cell protection. (See abstract, para 10, 85, and 87-88).

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is US 2019/0092964 A1 to Jang (hereinafter Jang). Jang teaches a UV curable coating composition comprising 20-45 wt% of at least one polyfunctional epoxy oligomer, 5-25 wt% of at least one epoxy compound, 10-50 wt% of at least one non-hydrolyzed epoxy silane, 1-30 wt% of at least one acrylic compound, 0.1-15 wt% of at least two photoinitiators, and 0.01-5 wt% of at least one surfactant (See abstract and para 18). The polyfunctional epoxy oligomer is specifically Oligomer A, which is obtained from reacting sorbitol and epichlorohydrin (See Examples and para 38-39), and the above obtained epoxy oligomer contains at least two epoxy groups and at least one hydroxy group (para 26). The epoxy compound is specifically triglycidyl ether of trimethylolpropane, (See examples, Table 1, para 43), the epoxy silane is specifically 3-glycidoxy-propyl-trimethoxysilane, (See Examples, Table 1, para 43), and the photoinitiator is a cationic photoinitiator (para 33). 
Jang also teaches the above composition is coated on a polycarbonate substrate by using a spin coater and photocured with UV light at 60 deg C (para 44-46, note (i), Table 2), to form a polycarbonate lens (claim 15).
Jang does not teach 20-40 wt% of epoxy monomers comprising trimethylol ethane triglycidyl ether and 3’,4’-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate.
Jang does not teach the catalysts cited in claim 23.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment “20-40% by weight…” of epoxy monomer (a) was not previously presented and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766 

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766